EXECUTION VERSION





AMENDMENT NO. 1 TO THE SHARE PURCHASE AGREEMENT


This Amendment No.1 to the Share Purchase Agreement (this “Amendment”) is made
and entered into as of April 9, 2014, by and among Palo Alto Networks, Inc., a
Delaware corporation (“Parent”), Palo Alto Networks Holding B.V., a company
organized under the laws of the Netherlands (“Buyer”), Cyvera Ltd., a company
organized under the laws of the State of Israel (the “Company”) and Shareholder
Representative Services LLC, a Colorado limited liability company, solely in its
capacity as the exclusive representative of the Indemnifying Parties in
connection with the transactions contemplated by this Agreement (the
“Representative”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement (as defined below).


WHEREAS,
the parties hereto and the Executing Shareholders (as defined in the Agreement,
as defined below) have entered into a Share Purchase Agreement dated March 22,
2014, (the “Agreement”);

WHEREAS,
the parties hereto desire to amend the Agreement in the manner set forth below;
and

WHEREAS,
Section 9.3 of the Agreement provides, among other things, that any amendment of
the Agreement signed by the Representative shall be binding upon and be
effective against the Indemnifying Parties whether or not such Indemnified
Parties have signed such amendment.

NOW, THEREFORE, in consideration of the promises and subject to the conditions
contained herein, the parties hereby agree as follows:
1.
The Agreement is hereby amended by deleting Section 1.1(uu) thereof in its
entirety and substituting in lieu thereof a new Section 1.1(uu) as follows:

“(uu)        ‘Founder Note’ shall mean the promissory note between Netanel
Davidi and the Company, dated as of the Closing Date, in the principal amount of
Four Million Two Hundred Thousand Dollars ($4,200,000), having a maturity date
four (4) years from the Closing Date, and otherwise in form and substance to be
agreed upon prior to the Closing between the Company and Netanel Davidi and
reasonably satisfactory to Parent."
2.
The Agreement is hereby amended by deleting Section 1.1(ww) thereof in its
entirety and substituting in lieu thereof a new Section 1.1(ww) as follows:

“(ww)    ‘Founder Retained Amount’ shall mean an amount equal to Six Million
Seven Hundred Thousand Dollars ($6,700,000)."

- 1 -



--------------------------------------------------------------------------------



3.
The Agreement is hereby amended by deleting Section 1.1(llll) thereof in its
entirety and substituting in lieu thereof a new Section 1.1(llll) as follows:

“(llll)        ‘Representative Expense Amount’ shall mean $800,000.”
4.
The Agreement is hereby amended by deleting Section 2.1(e) thereof in its
entirety and substituting in lieu thereof a new Section 2.1(e) as follows:

“(e)    Repayment of Founder Note. If, following the Closing Date, all or any
portion of the Founder Note is repaid to the holder of such Founder Note on or
prior to the maturity date thereof, Parent shall pay, promptly after such
repayment is made, the amount of such Founder Note plus accrued interest so
repaid (net of any Taxes paid or deemed paid by Parent, Buyer or the Company
thereon or in respect thereof, calculated using the highest corporate Tax rate
applicable in the jurisdiction of the holder of the Founder Note), to the Paying
Agent for the benefit of the Contributing Securityholders. For purposes of
calculating the amount of cash payable to each Contributing Securityholder
pursuant to this Section 2.1(e), such amount of the Founder Note so repaid (net
of any Taxes paid or deemed paid by Parent, Buyer or the Company thereon or in
respect thereof, calculated using the highest corporate Tax rate applicable in
the jurisdiction of the holder of the Founder Note) shall be distributed to each
Contributing Securityholder in accordance with such Contributing
Securityholder’s Pro Rata Share. If any amount of the Founder Note remains
unpaid on the maturity date or, as promptly as reasonably practicable following
receipt by Parent of the written request from the Representative that Parent
assign and transfer the Founder Note to the Representative, Parent shall cause
the holder of such Founder Note to assign and transfer the Founder Note to the
Representative on behalf of the Contributing Securityholders.”
5.
The Agreement is hereby amended by deleting Section 2.1(f) thereof in its
entirety and substituting in lieu thereof a new Section 2.1(f) as follows:

“(f)    Payment of Founder Retained Amount. As promptly as reasonably
practicable, following the earlier to occur of (i) the maturity date of the
Founder Note; or (ii) receipt by Parent of the written notice from the
Representative that Parent transfer the Founder Retained Amount to the Paying
Agent, Parent shall transfer the Founder Retained Amount (net of any Taxes
imposed on Parent, Buyer or the Company in connection with such transfer) to the
Paying Agent for the benefit of the Contributing Securityholders. Following its
receipt of the Founder Retained Amount, the Paying Agent shall (A) withhold and
deduct any Taxes due under then applicable Law associated with the Founder
Retained Amount or the Founder Note (including, for the avoidance of doubt, any
such Taxes that may become due in connection with the subsequent transfer of any
portion of the Founder Retained Amount to Netanel Davidi), which Taxes and the
withholding rates related to such Taxes shall be subject to the written approval
of Parent, (B) pay over such withheld and deducted Taxes to the appropriate
Taxing Authority (to the extent not already so paid) and (C) release the

- 2 -



--------------------------------------------------------------------------------



remaining balance thereof to the Contributing Securityholders, in accordance
with each such Contributing Securityholder’s Pro Rata Share. The Representative
and Netanel Davidi shall provide assistance to the Paying Agent as reasonably
requested by the Paying Agent in order for the Paying Agent to determine the
applicable amounts of Taxes to be withheld and deducted from the Founder
Retained Amount. Notwithstanding anything to the contrary in this Section
2.1(f), any Tax required to be paid in accordance with applicable Law associated
with the imputed interest related to the Founder Note may also be deducted by
Parent from the Founder Retained Amount prior to the transfer by Parent of the
Founder Retained Amount to the Paying Agent. To the extent that the
consideration payable or otherwise deliverable to any Person under Section
2.1(e) or this Section 2.1(f) is not reduced by such deductions or withholdings,
such Person shall indemnify Parent and its affiliates (including the Company)
for any Taxes imposed by any Taxing Authority.”
6.
This Amendment shall be read together with the Agreement as one agreement and,
except as expressly amended by this Amendment, the Agreement shall remain
unaltered and in full force and effect.

7.
The provisions of Section 9.3 (Amendment), 11.1 (Notices), 11.2 (Successors and
Assigns), 11.3 (Severability), 11.7 (Third Parties), 11.8 (Governing Law), 11.9
(Consent to Jurisdiction) and 11.10 (Counterparts) of the Agreement shall apply
to this Amendment and are hereby incorporated by reference.





[Signature Pages to Follow]

- 3 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


PALO ALTO NETWORKS, INC.

 
 
By:
/s/ Mark McLaughlin
Name:
Mark McLaughlin
Title:
Chief Executive Officer


- 4 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


PALO ALTO NETWORKS HOLDING B.V.

 
 
By:
s/ Steffan Tomlinson
Name:
Steffan Tomlinson
Title:
Board Member




- 5 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
CYVERA LTD.

 
 
By:
/s/ Netanel Davidi
Name:
Netanel Davidi
Title:
Co-CEO




- 6 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
SHAREHOLDER REPRESENTATIVE SERVICES LLC, SOLELY IN ITS CAPACITY AS
REPRESENTATIVE OF THE INDEMNIFYING PARTIES:
 
 
By:
/s/ Mark B. Vogel
Name:
Mark B. Vogel
Title:
Managing Director






- 7 -

